Spofeord, J.
I adopt the following opinion prepared by Mr. Chief Justice Slidell, during the session of this Court in May last:
It may be conceded that the judgment paid by Gray was a liability of Lons-dale & Gray, and that under the agreement of dissolution, and the subsequent agreement of 1848, Lonsdale was bound to hold Gray harmless from this liability. But the question remains whether the receipt of May, 1851, endorsed upon the agreement of 1848, is not an insuperable obstacle, as the evidence stands, to the plaintiff’s recovery. Upon this point the case turned in the court below, and must turn here.
The agreement of 1848 embodied a promise by Lonsdale to pay all outstanding liabilities of Lonsdale & Gray, and, therefore, comprehended the Sayre claim. We are authorized by the evidence to believe, with the District Judge, that the claim was known to both parties when the receipt was signed. When, therefore, in May, 1851, Gray signed on the back of this agreement, comprehending this liability so known to both, the broad acknowledgment: “ this obligation is this day satisfied by money, notes and obligations, which if paid, will be in full of the within,” how is he to escape from it ? In one way only. By showing by satisfactory evidence that there was a mistake in the confection of the receipt. It is true, a receipt is not conclusive against the party signing it, but it is to be deemed prima facie evidence of the fact it asserts and the intention it purports to express ; the burden is on the party who desires to contradict or escape from it, to make out a clear case of error or fraud. This has not been done in the present case. The receipt is not contradicted, and the plaintiff’s case has, in reality, little to rest upon but a mere conjecture of oversight or forgetfulness, unsatisfactorily inferred from the fact that although the Sayre claim existed, it had not yet ripened into judgment and been paid by Gray.
Judg ment affirmed, costs of appeal to be paid by plaintiff.